 

 







Moody National REIT I 10-K [mnrti-10k_123116.htm]

Exhibit 10.6

 

AMENDMENT NO. 7 TO THE 

AMENDED AND RESTATED ADVISORY AGREEMENT

 

This Amendment No. 7 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of March 22, 2017, and to be effective
on April 15, 2017, by and among Moody National REIT I, Inc., a Maryland
corporation (the “Company”), Moody National Operating Partnership I, L.P., a
Delaware limited partnership (the “Operating Partnership”), Moody National
Advisor I, LLC, a Delaware limited liability company (the “Advisor”), and,
solely in connection with the obligations set forth in Section 13 of the
Advisory Agreement (as defined below), Moody National Realty Company, L.P., a
Texas limited partnership (“Moody National”). The Company, the Operating
Partnership, the Advisor and Moody National are collectively referred to herein
as the “Parties.” Capitalized terms used but not defined herein shall have the
meaning set forth in the Advisory Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, the Parties previously entered into that certain Amended and Restated
Advisory Agreement, dated and effective as of August 14, 2009 (as amended, the
“Advisory Agreement”), which provides for, among other matters, the management
of the Company’s and the Operating Partnership’s day-to-day activities by the
Advisor;

 

WHEREAS, on November 16, 2016, the Company, the Operating Partnership, the
Advisor, Moody National REIT II, Inc. (“Moody II”), Moody National Operating
Partnership II, LP, Moody National Advisor II, LLC and Moody Merger Sub, LLC
entered into an agreement and plan of merger (the “Merger Agreement”);

 

WHEREAS, concurrently with the Merger Agreement, the Company, the Operating
Partnership, the Advisor, Moody National Realty Company, LP and Moody II entered
into a termination agreement, (the “Termination Agreement”), whereby, among
other things, at the effective time of the mergers contemplated by the Merger
Agreement, the Advisory Agreement will be terminated, and the Company will pay
the Advisor a payment of $5,580,685;

 

WHEREAS, Section 16 of the Advisory Agreement provides that the term of the
Advisory Agreement shall last for a period of one year from its effective date
subject to an unlimited number of successive one-year renewals upon mutual
consent of the Parties;

 

WHEREAS, the Advisory Agreement was last renewed by the Parties on April 15,
2016 for a term of one year, expiring on April 15, 2017; and

 

WHEREAS, the Company does not foresee that the mergers contemplated in the
Merger Agreement will be effective by April 15, 2017, and the Company deems it
necessary to renew the Advisory Agreement for a term beginning on April 15, 2017
and ending on the earlier of (i) the termination of the Advisory Agreement
pursuant to the Termination Agreement or (ii) April 15, 2018.

 

ARTICLE I

AMENDMENT

 

In order to give effect to the Parties’ agreement to renew the term of the
Advisory Agreement for an additional one year term, or until the effective date
of the Termination Agreement, if earlier, the Parties agree as follows:

 

Section 1.1 Renewal of Advisory Agreement. The Advisory Agreement is hereby
renewed, effective April 15, 2017, provided that the term of the Advisory
Agreement, as described in Section 16 thereof, shall be until the earlier of (i)
one year or (ii) the termination of the Advisory Agreement pursuant to the
Termination Agreement.

 

ARTICLE II

MISCELLANEOUS

 

Section 2.1 Continued Effect. Except as specifically set forth herein, all other
terms and conditions of the Advisory Agreement shall remain unmodified and in
full force and effect, the same being confirmed and republished hereby. In the
event of any conflict between the terms of the Advisory Agreement and the terms
of this Amendment, the terms of this Amendment shall control.

 

Section 2.2 Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment, or any document or instrument delivered in connection
herewith, by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.

  

Section 2.3 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware.

 

[Signatures on following page]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 



  MOODY NATIONAL REIT I, INC.       By: /s/ Brett C. Moody   Name: Brett C.
Moody   Title:  President

 



  MOODY NATIONAL OPERATING PARTNERSHP I, LP       By: Moody National REIT I,
Inc., its general partner         By: /s/ Brett C. Moody   Name: Brett C. Moody
  Title:  President

 



  MOODY NATIONAL ADVISOR I, LLC       By: Moody National REIT Sponsor, LLC      
  By: Moody National REIT Sponsor SM, LLC         By: /s/ Brett C. Moody   Name:
Brett C. Moody   Title: Member

 

[Solely in connection with the obligations set forth in Section 13 of the
Advisory Agreement]:

 



  MOODY NATIONAL REALTY COMPANY, L.P.       By: /s/ Brett C. Moody   Name: Brett
C. Moody   Title: President

 



 

 